DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The amended claim set and remarks filed on 9/21/2021 are acknowledged.
	Claims 1, 8, 10, 12, and 14 are amended.
 	Claims 4-6 and 17-20 are cancelled.
 	Claims 21-22 are newly added.
 	Claims 1-3, 7-16, and 21-22 are pending.

Information Disclosure Statement
	The information disclosure statements (IDS) filed on 4/30/2021 and 6/1/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 7-16, and 21-22 are allowed in view of the updated search conducted, prosecution history, and the amendments and remarks filed 9/21/2021, in particular the amendment to claim 1 incorporating the limitation wherein “the coated 
	An updated prior art search did not disclose a reference that teaches the composition as claimed. Further, there is insufficient motivation to combine the prior art of record individually or in combination to teach or make obvious each of the limitations of the claimed composition.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 7-16, and 21-22 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
/QUANGLONG N TRUONG/Examiner, Art Unit 1615